

115 S1942 ES: Savanna’s Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS2d SessionS. 1942IN THE SENATE OF THE UNITED STATESAN ACTTo direct the Attorney General to review, revise, and develop law enforcement and justice protocols
			 appropriate to address missing and murdered Indians, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as Savanna’s Act. 2.Findings and purposes (a)FindingsCongress finds the following:
 (1)On some reservations, Indian women are murdered at more than 10 times the national average. (2)American Indians and Alaska Natives are 2.5 times as likely to experience violent crimes—and at least 2 times more likely to experience rape or sexual assault crimes—compared to all other races according to the National Congress of American Indians.
 (3)More than 4 in 5 American Indian and Alaska Native women, or 84.3 percent, have experienced violence in their lifetime according to the National Institute of Justice.
 (4)More than 4 in 5 American Indian and Alaska Native men, or 81.6 percent, have experienced violence in their lifetime according to the National Institute of Justice.
 (5)According to the Centers for Disease Control and Prevention, homicide is the third leading cause of death among American Indian and Alaska Native women between 10 and 24 years of age and the fifth leading cause of death for American Indian and Alaska Native women between 25 and 34 years of age.
 (6)Investigation into cases of missing and murdered Indian women is made difficult for Tribal law enforcement agencies due to a lack of resources, such as—
 (A)necessary training, equipment, or funding; (B)a lack of interagency cooperation; and
 (C)a lack of appropriate laws in place. (7)The complicated jurisdictional scheme that exists in Indian country—
 (A)has a significant negative impact on the ability to provide public safety to Indian communities; (B)has been increasingly exploited by criminals; and
 (C)requires a high degree of commitment and cooperation among Tribal, Federal, and State law enforcement officials.
 (b)PurposesThe purposes of this Act are— (1)to clarify the responsibilities of Federal, State, Tribal, and local law enforcement agencies with respect to responding to cases of missing and murdered Indians;
 (2)to increase coordination and communication among Federal, State, Tribal, and local law enforcement agencies, including medical examiner and coroner offices;
 (3)to empower Tribal governments with the resources and information necessary to effectively respond to cases of missing and murdered Indians; and
 (4)to increase the collection of data related to missing and murdered Indian men and women and the sharing of information among Federal, State, and Tribal officials responsible for responding to and investigating cases of missing and murdered Indians.
 3.DefinitionsIn this Act: (1)DatabasesThe term databases means—
 (A)the National Crime Information Center database; (B)the Combined DNA Index System;
 (C)the Next Generation Identification System; and (D)any other database relevant to responding to cases of missing and murdered Indians, including that under the Violent Criminal Apprehension Program and the National Missing and Unidentified Persons System.
 (2)IndianThe term Indian means a member of an Indian Tribe. (3)Indian countryThe term Indian country has the meaning given the term in section 1151 of title 18, United States Code.
 (4)Indian landThe term Indian land means— (A)Indian lands, as defined in section 3 of the Native American Business Development, Trade Promotion, and Tourism Act of 2000 (25 U.S.C. 4302); and
 (B)land owned by a Regional Corporation or Village Corporation, as such terms are defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).
 (5)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (6)Law enforcement agencyThe term law enforcement agency means a Tribal, Federal, State, or local law enforcement agency. 4.Improving Tribal access to databases (a)Tribal enrollment informationThe Attorney General shall provide training to law enforcement agencies regarding how to record the Tribal enrollment information or affiliation, as appropriate, of a victim in Federal databases.
			(b)Consultation
 (1)ConsultationNot later than 180 days after the date of enactment of this Act, the Attorney General, in cooperation with the Secretary of the Interior, shall complete a formal consultation with Indian Tribes on how to further improve Tribal data relevance and access to databases.
 (2)Annual consultationSection 903(b) of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20126) is amended—
 (A)by striking paragraph (2) and inserting the following:  (2)enhancing the safety of Indian women from domestic violence, dating violence, sexual assault, homicide, stalking, and sex trafficking;;
 (B)in paragraph (3), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (4)improving access to local, regional, State, and Federal crime information databases and criminal justice information systems..
 (c)NotificationNot later than 180 days after the date of enactment of this Act, the Attorney General shall— (1)develop and implement a dissemination strategy to notify United States citizens of the National Missing and Unidentified Persons System; and
 (2)conduct specific outreach to Indian Tribes regarding the ability to publicly enter information, through the National Missing and Unidentified Persons System or other non-law enforcement sensitive portal, regarding missing persons, which may include family members and other known acquaintances.
				5.Guidelines for responding to cases of missing and murdered Indians
 (a)In generalNot later than 180 days after the date on which the consultation described in section 4(b)(1) is completed, the Attorney General shall direct United States attorneys with jurisdiction to prosecute crimes in Indian country under sections 1152 and 1153 of title 18, United States Code, or any other provision of law, as part of the annual consultations on sexual violence by United States attorneys with Indian Tribes and Federal partners, to develop guidelines to respond to cases of missing and murdered Indians that shall include—
 (1)guidelines on inter-jurisdictional cooperation among law enforcement agencies at the Tribal, Federal, State, and local levels, including inter-jurisdictional enforcement of protection orders and detailing specific responsibilities of each law enforcement agency;
 (2)best practices in conducting searches for missing persons on Indian land; (3)standards on the collection, reporting, and analysis of data and information on missing persons and unidentified human remains, and information on culturally appropriate identification and handling of human remains identified as Indian, including guidance stating that all appropriate information related to missing and murdered Indians be entered in a timely manner into applicable databases;
 (4)guidance on which law enforcement agency is responsible for inputting information into appropriate databases under paragraph (3) if the Tribal law enforcement agency does not have access to those appropriate databases;
 (5)guidelines on improving law enforcement agency response rates and follow-up responses to cases of missing and murdered Indians; and
 (6)guidelines on ensuring access to culturally appropriate victim services for victims and their families.
 (b)ConsultationUnited States attorneys shall develop the guidelines required under subsection (a) in consultation with Indian Tribes and other Federal partners, including—
 (1)the Department of Justice; (2)the Federal Bureau of Investigation;
 (3)the Bureau of Indian Affairs; (4)Tribal, State, and local law enforcement agencies;
 (5)medical examiners; (6)coroners; and
 (7)Tribal, State, and local organizations that provide victim services. (c)Compliance (1)In generalNot later than 60 days after the next sexual violence response annual consultation occurs in each region after the date of enactment of this Act, the United States attorneys shall modify the sexual violence response guidelines to incorporate the guidelines developed under subsection (a) and implement such modified guidelines.
 (2)ModificationEach Federal law enforcement agency shall modify the guidelines, policies, and protocols of the agency to incorporate the guidelines developed under subsection (a).
 (3)DeterminationNot later than the end of each fiscal year beginning after the date the guidelines are established under this section and incorporated under this subsection, the Attorney General shall determine whether each Tribal, State, and local law enforcement agency has incorporated guidelines into their respective guidelines, policies, and protocols.
 (4)PreferenceFor each of fiscal years 2019 through 2023, for the fiscal year in which a grant was solicited, the Attorney General shall give affirmative preference to all National Institute of Justice and Office for Victims of Crime discretionary grant applications of a Tribal, State, or local law enforcement agency, or applications submitted on behalf of such law enforcement agencies by a local, State, or Tribal government, if the Attorney General has determined under paragraph (3) that the agency has incorporated the guidelines.
 (d)AccountabilityNot later than 30 days after compliance determinations are made each fiscal year in accordance with subsection (c)(3), the Attorney General shall—
 (1)disclose and publish, including on the website of the Department of Justice, the name of each Tribal, State, or local law enforcement agency that the Attorney General has determined has not incorporated guidelines in accordance with subsection (c)(3); and
 (2)if a law enforcement agency described in paragraph (1) subsequently receives a determination of compliance, the Attorney General shall—
 (A)immediately correct the applicable record; and (B)not later than 3 days after the determination, remove the record from the website of the Department of Justice and any other location where the record was published.
 (e)Training and technical assistanceThe Attorney General shall use the National Indian Country Training Initiative to provide training and technical assistance to Indian Tribes and law enforcement agencies on—
 (1)implementing the guidelines developed under subsection (a) or developing and implementing locally specific guidelines or protocols for responding to cases of missing and murdered Indians; and
 (2)using the National Missing and Unidentified Persons System and accessing program services that will assist Indian Tribes with responding to cases of missing and murdered Indians.
				6.Annual reporting requirements
 (a)Annual reportingBeginning in the first fiscal year after the date of enactment of this Act, the Attorney General shall include in its annual Indian Country Investigations and Prosecutions report to Congress information that—
 (1)includes known statistics on missing Indians in the United States, available to the Department of Justice, including—
 (A)age; (B)gender;
 (C)Tribal enrollment information or affiliation, if available; (D)the current number of open cases per State;
 (E)the total number of closed cases per State each calendar year, from the most recent 10 calendar years; and
 (F)other relevant information the Attorney General determines is appropriate; (2)includes known statistics on murdered Indians in the United States, available to the Department of Justice, including—
 (A)age; (B)gender;
 (C)Tribal enrollment information or affiliation, if available; (D)the current number of open cases per State;
 (E)the total number of closed cases per State each calendar year, from the most recent 10 calendar years; and
 (F)other relevant information the Attorney General determines is appropriate; (3)maintains victim privacy to the greatest extent possible by excluding information that can be used on its own or with other information to identify, contact, or locate a single person, or to identify an individual in context; and
 (4)includes— (A)an explanation of why the statistics described in paragraph (1) may not be comprehensive; and
 (B)recommendations on how data collection on missing and murdered Indians may be improved.
					(b)Compliance
 (1)In generalBeginning in the first fiscal year after the date of enactment of this Act, and annually thereafter, for the purpose of compiling accurate data for the annual report required under subsection (a), the Attorney General shall request all Tribal, State, and local law enforcement agencies to submit to the Department of Justice, to the fullest extent possible, all relevant information required, as determined by the Attorney General.
 (2)DisclosureThe Attorney General shall disclose and publish annually, including on the website of the Department of Justice, the name of each Tribal, State, or local law enforcement agency that the Attorney General has determined has not submitted the information requested under paragraph (1) for the fiscal year in which the report was published.
 (3)PreferenceFor each of fiscal years 2019 through 2023, for the fiscal year in which a grant was solicited, the Attorney General shall give affirmative preference to all Department of Justice discretionary grant applications of a Tribal, State, or local law enforcement agency, or applications submitted on behalf of such law enforcement agencies by a local, State, or Tribal government, that would aid in the implementation of the guidelines developed under section 5 or help address the issue of missing and murdered Indians, if the Attorney General has determined the agency has submitted the information requested under paragraph (1) for the fiscal year in which the report was published.
 (c)Inclusion of gender in missing and unidentified persons statisticsBeginning in the first calendar year after the date of enactment of this Act, and annually thereafter, the Federal Bureau of Investigation shall include gender in its annual statistics on missing and unidentified persons published on its public website.Passed the Senate December 6, 2018.Secretary